Exhibit 10.4

ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT, dated as of April 30, 2012 (this “Agreement”), is
entered into by UR Merger Sub Corporation, a Delaware corporation (“New URNA”),
in favor of Bank of America, N.A., as Agent (the “Agent”), and the Lenders under
the Amended and Restated Credit Agreement, dated as of October 14, 2011 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among United Rentals, Inc., United Rentals (North America), Inc.
(“URNA”), certain of URNA’s subsidiaries, as borrowers and guarantors, the
financial institutions from time to time parties thereto, the Agent and certain
other parties thereto. Capitalized terms used but not defined herein shall have
the meanings ascribed thereto in the Credit Agreement.

RECITALS

A. On the date hereof, URNA and RSC III were merged with and into New URNA with
New URNA as the surviving entity as contemplated by the defined term “Permitted
URNA Merger,” and by virtue of such merger and the terms of the Credit Agreement
New URNA became the Company.

B. One of the requirements with respect to such merger under the defined term
“Permitted URNA Merger” is that New URNA expressly assume all Obligations of
URNA under the Credit Agreement and the other Loan Documents pursuant to this
Agreement.

AGREEMENT

Accordingly, New URNA hereby agrees as follows:

1. New URNA hereby assumes all obligations, liabilities, duties and debts of
URNA under or in connection with the Credit Agreement and the other Loan
Documents (including, in any event, all Obligations of URNA) (including, without
limitation, as a U.S. Borrower and a U.S. Guarantor) and unconditionally
acknowledges, agrees and confirms that it is bound by, and hereby ratifies,
confirms and consents to all covenants, agreements, consents, conditions,
submissions, appointments, acknowledgments, representations, warranties and
other terms and provisions attributable to URNA or the Company in the Credit
Agreement and the other Loan Documents and all such terms and provisions shall
continue in full force and effect against New URNA, and New URNA hereby agrees
to perform all obligations required of it as a Borrower and a Guarantor under
the Credit Agreement and the other Loan Documents as if it were originally URNA
and the Company thereunder.

2. Without limiting anything contained in Section 1 hereof, New URNA hereby
agrees to pay or repay, as applicable, in full in accordance with the terms of
the Credit Agreement or other applicable Loan Documents, all Obligations of URNA
and the Company, including all such Obligations of URNA and the Company that
existed prior to the effectiveness of the Permitted URNA Merger.

 

-1-



--------------------------------------------------------------------------------

3. New URNA hereby makes to the Agent and the Lenders each representation,
warranty and covenant of URNA or the Company contained in the Credit Agreement
(other than any such representation and warranty which relates to a specified
prior time) and all other Loan Documents and hereby represents and warrants to
the Agent and the Lenders that (a) the representations and warranties contained
in the Credit Agreement and all other Loan Documents are correct in all material
respects (and any representation or warranty that is qualified as to materiality
or Material Adverse Effect is correct in all respects) on and as of the date
hereof after giving effect to this Agreement and the Permitted URNA Merger,
other than any such representations and warranties which relate to a specified
prior date and except to the extent the Agent and the Lenders have been notified
in writing prior to the date hereof by URNA or New URNA that any representation
or warranty is not correct in all material respects (or that any representation
and warranty that is qualified as to materiality or Material Adverse Effect is
not correct in all respects) and the Required Lenders have explicitly waived in
writing compliance with such representation or warranty.

4. Subject to Sections 8.25 and 8.27(a) of the Credit Agreement, New URNA hereby
agrees to take, or cause to be taken, any and all actions and execute and/or
deliver, or cause to be executed and/or delivered, any and all documents
requested by the Agent as may be reasonably necessary to evidence this Agreement
and in order to grant, preserve, protect and perfect the Liens created or
intended to be created by the Security Documents or the Credit Agreement and the
validity and priority of any such Lien, in each case as required by and pursuant
to Section 8.29 of the Credit Agreement, with respect to any assets of Persons
acquired by Holdings pursuant to the Merger Agreement (to the extent surviving
the Permitted URNA Merger). Without limitation of the foregoing, (i) New URNA
agrees to take or cause to be taken such actions that are necessary to preserve
and protect the perfection and priority of the Liens created by the Security
Documents in the assets of URNA pursuant to Section 8.29 of the Credit Agreement
and (ii) New URNA (A) shall promptly file or cause to be filed proper financing
statements (or similar instruments in the case of foreign entities) in form
appropriate for filing under the UCC or PPSA reasonably necessary in order to
perfect and protect the first priority Liens created under the Security
Documents covering the Collateral described therein of those Persons acquired by
Holdings pursuant to the Merger Agreement (to the extent surviving the Permitted
URNA Merger) and (B) shall promptly (and in any event within five Business Days
after the Permitted URNA Merger) deliver, or cause to be delivered, to the Agent
certificates representing the equity interests (to the extent certificated and
required to be pledged under the Loan Documents) in all Subsidiaries acquired by
Holdings pursuant to the Merger Documentation (to the extent surviving such
merger) (including certificates representing the equity interests in the Company
after giving effect to such merger), in each instance, accompanied by undated
stock powers executed in blank.

5. New URNA hereby (i) confirms the grant of a security interest pursuant to the
Security Documents to which URNA or the Company was or is party in all
Collateral of URNA and the Company and (ii) grants to the Agent as collateral
security for any and all Obligations a security interest in and continuing lien
on all of its right, title and interest in, or to any and all “Collateral” (as
such term is defined in the U.S. Security Agreement or any other Security
Document to which URNA or the Company was or is a party ), in each case whether
now owned or existing at any time or hereafter acquired or arising, regardless
of where located.

 

-2-



--------------------------------------------------------------------------------

6. New URNA hereby authorizes the Agent to make all filings to the extent
provided for in Section 3(f) of the U.S. Security Agreement in such
jurisdictions and with such filing offices as the Agent may determine are
necessary or advisable under applicable law to perfect the security interest
granted to the Agent, which filings may describe the Collateral as “all personal
property” of New URNA or “all assets” of New URNA or words of similar effect.

7. New URNA hereby agrees from time to time, upon request of the Agent, to take
such additional actions and to execute and deliver such additional documents and
instruments as the Agent may reasonably request to effect the transactions
contemplated by, and to carry out the intent of, this Agreement, in each case in
accordance with and subject to the terms of Section 8.29 of the Credit
Agreement.

8. This Agreement shall be binding upon New URNA and its successors and assigns
permitted by the Credit Agreement. This Agreement may only be amended or
modified by a writing signed by New URNA, the Agent and those requisite Lenders
necessary to execute an amendment or modification to the Credit Agreement. Any
notice or other communication herein required or permitted to be given shall be
given pursuant to Section 14.8 of the Credit Agreement, and all for purposes
thereof, the notice address of New URNA shall be the address as set forth for
the Borrowers therein.

9. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF
ANY OTHER JURISDICTION. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic
transmission (in pdf. format) shall be effective as delivery of a manually
executed counterpart of this Agreement. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall not affect the
validity, legality and enforceability of the remaining provisions hereof, and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

[Signature Page Follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the day and year first above written.

 

NEW URNA:

 

UR MERGER SUB CORPORATION

By:   /s/ Irene Moshouris  

Name: Irene Moshouris

Title: Vice President and Treasurer

 

Acknowledged:

 

BANK OF AMERICA, N.A.,

as Agent

By:   /s/ Cynthia G Stannard  

Name: Cynthia G Stannard

Title: Senior Vice President

[Signature Page to Accession Agreement]